Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00077-CV



GDF ENTERPRISES, INC., Appellant

V.

WILFREDO PINEDA AND ALL OCCUPANTS, Appellees



On Appeal from the County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 31422



MEMORANDUM OPINION	Appellant GDF Enterprises, Inc. has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant GDF Enterprises, Inc.  did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.